            Case 2:19-cv-00986-FMO-SK Document 80 Filed 08/13/20 Page 1 of 4 Page ID #:2472


            1    BRIAN M. LUTZ (SBN 255976)
                   blutz@gibsondunn.com
            2    MICHAEL J. KAHN (SBN 303289)
                   mjkahn@gibsondunn.com
            3    GIBSON, DUNN & CRUTCHER LLP
                 555 Mission Street, Suite 3000
            4    San Francisco, CA 94105-0921
                 Telephone: (415) 393-8200
            5    Facsimile: (415) 393-8306
            6    Counsel for Defendants
            7
            8                         UNITED STATES DISTRICT COURT
            9                        CENTRAL DISTRICT OF CALIFORNIA
          10     MARK DALPOGGETTO, Individually          CASE NO. 2:19-cv-00986-FMO-SK
                 and On Behalf of All Others Similarly
          11     Situated,                               STIPULATION REGARDING FILING
                                                         OF AMENDED COMPLAINT AND
          12                      Plaintiff,             STAY OF BRIEFING PENDING
                                                         SERVICE ON ADDITIONAL
          13          v.                                 DEFENDANTS
          14     WIRECARD AG, MARKUS BRAUN,
                 BURKHARD LEY, ALEXANDER
          15     VON KNOOP, JAN MARSALEK, and
                 SUSANNE STEIDL,
          16
                                  Defendants.
          17
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
Crutcher LLP
            Case 2:19-cv-00986-FMO-SK Document 80 Filed 08/13/20 Page 2 of 4 Page ID #:2473


            1          WHEREAS, on February 14, 2020, Lead Plaintiff filed a First Amended Class
            2    Action Complaint for Violation of the Federal Securities Laws (the “First Amended
            3    Complaint”) against Defendants Wirecard AG (“Wirecard”), Markus Braun, Burkhard
            4    Ley, Alexander von Knoop, Jan Marsalek, and Susanne Steidl (together with Wirecard,
            5    the “Defendants”)1 (ECF No. 62);
            6          WHEREAS, pursuant to the Court’s Order Re: Ex Parte Application (ECF No.
            7    78), Lead Plaintiff shall file a motion to amend the First Amended Complaint no later
            8    than August 14, 2020;
            9          WHEREAS, in June 2020, following various reports that, among other news,
          10     $1.9 billion euros (approximately $2 billion) was announced missing by its auditor,2
          11     Wirecard initiated insolvency proceedings under German law;
          12           WHEREAS, based on these reports, Lead Plaintiff intends to amend the First
          13     Amended Complaint to add at least one or more additional defendants that, upon
          14     information and belief, are domiciled in Germany;
          15           WHEREAS, service of process on any new defendant domiciled in Germany is
          16     expected to proceed pursuant to the Hague Convention;3
          17           WHEREAS, it took approximately seven months before the German authorities
          18     confirmed service of process on certain Defendants in this case pursuant to The Hague
          19     Convention (see, e.g., ECF No. 61) and similar time may be expected for any new
          20     Defendant;
          21           WHEREAS, to avoid the expense of litigation over whether Lead Plaintiff
          22     should be granted leave to amend the First Amended Complaint, and to prevent an
          23
                 1
                   Defendants do not contest service of process on Defendants Wirecard, Braun and
          24        Marsalek. The parties dispute whether Defendants Ley and Steidl have been served.
                 2
          25       Charles Riley, Wirecard files for insolvency after ex-CEO arrested in $2 billion
                    scandal, CNN Business (Jun. 25, 2020),
          26        https://www.cnn.com/2020/06/25/tech/wirecard-insolvency/index.html (last
                    accessed Jul. 16, 2020).
          27     3
                   Lead Plaintiff does not waive any right to serve any new defendant via electronic
                    service if accepted by the defendant, or, pursuant to Rule 4(f)(3) of the Federal
          28        Rules of Civil Procedure, by any other means not prohibited by international
                    agreement, as the court orders.
Gibson, Dunn &
                 STIPULATION REGARDING FILING OF AMENDED COMPLAINT AND STAY OF BRIEFING
Crutcher LLP     PENDING SERVICE ON ADDITIONAL DEFENDANTS                             1
                 CASE NO. 2:19-cv-00986-FMO-SK
            Case 2:19-cv-00986-FMO-SK Document 80 Filed 08/13/20 Page 3 of 4 Page ID #:2474


            1    unnecessary waste of judicial resources, the Parties have agreed that Lead Plaintiff
            2    may file an amended complaint no later than August 14, 2020, without first filing a
            3    motion for leave to amend the First Amended Complaint; and
            4            WHEREAS, in light of Wirecard’s German insolvency proceedings and the time
            5    needed to effect service of process on any new defendant pursuant to the Hague
            6    Convention, the Parties agree that it would be efficient to stay all briefing on
            7    Defendants’ motion to dismiss for a period of seven months once Lead Plaintiff files
            8    his amended complaint, with the Parties to negotiate in good faith about extending the
            9    stay depending on the status of Wirecard’s insolvency proceedings and/or service of
          10     process.
          11             THEREFORE, IT IS HEREBY AGREED TO AND STIPULATED BY THE
          12     PARTIES, through their respective counsel and subject to Court approval, as follows:
          13             1.   Lead Plaintiff shall file an amended complaint on or before August 14,
          14     2020.
          15             2.   Once Lead Plaintiff files his amended complaint, Defendants’ obligation
          16     to respond to the complaint shall be stayed for seven months until February 16, 2021.
          17             3.   Notwithstanding the stay, Lead Plaintiff shall effectuate service of the
          18     amended complaint on any newly-added defendant during the pendency of the stay.
          19     Lead Plaintiff may also seek a determination from the Court that Defendants Ley and
          20     Steidl have already been served, or, in the alternative, an order approving service on
          21     Ley and Steidl by alternative means, either of which Defendants may oppose.
          22             4.   Prior to the expiration of the stay, the Parties shall negotiate in good faith
          23     about the extension of the stay depending on the status of Wirecard’s insolvency
          24     and/or the status of service of process on any newly-added defendant. Lead Plaintiff
          25     has the right to seek an order vacating the stay upon a showing of good cause, and
          26     Defendants have the right to oppose any such request.
          27             5.   The Parties reserve all, and do not waive any, of their rights, claims and
          28     defenses. In particular, and without limiting the foregoing, by agreeing that Lead

Gibson, Dunn &
                 STIPULATION REGARDING FILING OF AMENDED COMPLAINT AND STAY OF BRIEFING
Crutcher LLP     PENDING SERVICE ON ADDITIONAL DEFENDANTS                             2
                 CASE NO. 2:19-cv-00986-FMO-SK
            Case 2:19-cv-00986-FMO-SK Document 80 Filed 08/13/20 Page 4 of 4 Page ID #:2475


            1    Plaintiff may file an amended complaint, Defendants do not waive any defense to that
            2    complaint or any argument that the complaint and this action should be dismissed
            3    including, without limitation, on forum non conveniens grounds and/or for lack of
            4    personal jurisdiction over Defendants.
            5
                 DATED: August 13, 2020           HAGENS BERMAN SOBOL SHAPIRO LLP
            6
            7
                                                   **/s/ Reed R. Kathrein
            8                                      REED R. KATHREIN (SBN 139304)
                                                   DANIELLE SMITH (SBN 291237)
            9                                      715 Hearst Ave., Suite 202
                                                   Berkeley, CA 94710
          10                                       Telephone: (510) 725-3000
                                                   Facsimile: (510) 725-3001
          11                                       reed@hbsslaw.com
                                                   danielles@hbsslaw.com
          12
                                                   STEVE W. BERMAN
          13                                       1301 Second Ave., Suite 2000
                                                   Seattle, WA 98101
          14                                       Telephone: (206) 623-7292
                                                   Facsimile: (206) 623-0594
          15                                       steve@hbsslaw.com
          16                                      Counsel for Lead Plaintiff Lawrence Gallagher
          17                                      ** Pursuant to Civ. L.R. 5-4.3.4, the electronic
                                                  filer has obtained approval from this signatory.
          18
                 DATED: August 13, 2020           GIBSON, DUNN & CRUTCHER LLP
          19
          20
                                                   /s/ Brian M. Lutz
          21                                       BRIAN M. LUTZ (SBN 255976)
                                                   MICHAEL J. KAHN (SBN 303289)
          22                                       555 Mission Street, Suite 3000
                                                   San Francisco, CA 94105-0921
          23                                       Telephone: (415) 393-8200
                                                   Facsimile: (415) 393-8306
          24                                       blutz@gibsondunn.com
                                                   mjkahn@gibsondunn.com
          25
                                                   Counsel for Defendants Wirecard AG,
          26                                       Markus Braun, Burkhard Ley, Alexander
                                                   von Knoop, Jan Marsalek, and Susanne
          27                                       Steidl
          28

Gibson, Dunn &
                 STIPULATION REGARDING FILING OF AMENDED COMPLAINT AND STAY OF BRIEFING
Crutcher LLP     PENDING SERVICE ON ADDITIONAL DEFENDANTS                             3
                 CASE NO. 2:19-cv-00986-FMO-SK
